UNITED STATES DISTRICT COURT                                            For Online Publication Only
EASTERN DISTRICT OF NEW YORK
--------------------------------------------------------------X
JAMES J. FINLEY,

                                   Plaintiff,
                                                                        ORDER
                 -against-                                              21-CV-1398 (JMA) FILED
                                                                                              CLERK
COMMISSIONER OF SOCIAL SECURITY,                                                  4:28 pm, Jun 08, 2021

                                    Defendant.                                       U.S. DISTRICT COURT
-------------------------------------------------------------X                  EASTERN DISTRICT OF NEW YORK
AZRACK, United States District Judge:                                                LONG ISLAND OFFICE

        Before the Court is the -in -
                                    forma   pauperis application filed by James J. Finley (“Plaintiff”).
                                      - - - ------

For the reasons that follow, the application to proceed -in -
                                                            forma   pauperis is denied. Plaintiff shall
                                                              - - - ------

remit the $402.00 filing fee within fourteen (14) days from the date of this Order. Plaintiff is

cautioned that his failure to timely comply will lead to the dismissal of his complaint without

prejudice pursuant to Federal Rule of Civil Procedure 41(b).

        To qualify for -in -
                           forma pauperis
                             --- - - - - - - status, the Supreme Court has long held that “an affidavit

is sufficient which states that one cannot because of his poverty pay or give security for the costs

[inherent in litigation] and still be able to provide himself and dependents with the necessities of

life.” Adkins v. E.I. Du Pont De Nemours & Co., 335 U.S. 331, 339 (1948) (internal quotation

marks omitted). The purpose of the statute permitting litigants to proceed -in -
                                                                               forma   pauperis is to
                                                                                 - - - ------

ensure that indigent persons have equal access to the judicial system. Davis v. NYC Dept. of

Educ., No. 10-CV-3812, 2010 WL 3419671, at *1 (E.D.N.Y. August 27, 2010) (citing Gregory v.

NYC Health & Hospitals Corp., No. 07-CV-1531, 2007 WL 1199010, at *1 (E.D.N.Y. Apr. 17,

2007)). The determination of whether an applicant qualifies for -in ----
                                                                    forma ------
                                                                          pauperis status is within

the discretion of the district court. Pinede v. New York City Dep’t of Envtl. Prot., No. 12-CV-

06344, 2013 WL 1410380, at *2 (E.D.N.Y. Apr. 8, 2013) (collecting cases). The Court may
dismiss a case brought by a plaintiff requesting to proceed -in -
                                                                forma pauperis
                                                                  --- - - - - - - if the “allegation of

poverty is untrue.” 28 U.S.C. § 1915(e)(2)(A).

       Plaintiff reports that he has $10,000.00 in cash or in a checking or savings account and

receives $300-500/week in “unemployment/pandemic relief.”              (See ECF No. 2 at ¶¶ 3-4.)

Plaintiff reports regular monthly expenses that total $3,500.00 including support he provides for

his spouse, two adult children and two grandchildren. (Id. ¶¶ 6-7.) Plaintiff also reports having

a $40,000 student loan debt and avers that his house is in foreclosure but that “[w]e are working

with the bank to reinstate.” (Id. ¶ 8.)

       Given Plaintiff=s financial position, he has not demonstrated that he cannot afford the

$402.00 filing fee.     Accordingly, because Plaintiff’s application demonstrates that he has

sufficient resources to pay the filing fee, Plaintiff does not qualify for -in ----
                                                                               forma ------
                                                                                     pauperis status.

See Wrenn v. Benson, 490 U.S. 89, 90 n.4 (1989) (per curiam) (denying leave to proceed in forma

pauperis based on review of information contained in the supporting affidavit of indigency);

Grimes v. Sil, No. 19-CV-1066, 2019 WL 981639, *1 (E.D.N.Y. Feb. 27, 2019) (denying in forma

pauperis status where application reflected plaintiff had “sufficient resources to pay the $400.00

filing fee” including $3,500 in a checking or savings account); Garland-Sash v. Stutz, No. 05-CV-

4207, 2006 WL 8439319, *1 (E.D.N.Y. Aug. 3, 2006) (denying leave to proceed -in ----
                                                                                forma ------
                                                                                      pauperis

where a plaintiff reported assets including $3,000 in her checking account). Plaintiff=s declaration

establishes that he can pay the $400.00 filing fee and still provide himself and his dependents with

the necessities of life. Adkins, 335 U.S. at 339.

       Accordingly, Plaintiff=s motion to proceed in forma pauperis is denied.             Plaintiff is

directed to pay the $402.00 filing fee within fourteen (14) days of the date of this Order or the


                                                  2
action will be dismissed without prejudice.

         Finally, within sixty (60) days of Plaintiff paying the filing fee, the government shall

provide Plaintiff with a hard copy of the administrative record.

         The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from this Order

would not be taken in good faith and therefore -in -
                                                   forma pauperis
                                                     --- - - - - - - status is denied for the purpose

of any appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

         The Clerk of Court shall mail a copy of this Order to Plaintiff.

SO ORDERED.

Dated:          June 8, 2021
                Central Islip, New York

                                                                 /s/ (JMA)
                                                            JOAN M. AZRACK
                                                            UNITED STATES DISTRICT JUDGE




                                                  3
